Citation Nr: 1402915	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-32 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 20, 1991 to May 4, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for headaches.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in September 2010; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On appeal, the Veteran testified in her hearing that she did not have any headaches prior to active duty service.  She indicated that she began to develop headaches in February 1991, at which time she drove 1.5-2 hours a day to her duty station from her home.  She specifically denies any prior history of headaches, and as a nurse with medical training, stated that she "assumed" her current migraine headaches were related to those that began in service.  She reported that she has self-medicated and sought treatment with her private physician, Dr. R.E.S., since discharge from service for her headaches.

The record includes a note written on a prescription pad from Dr. R.E.S. in January 2010 that the Veteran "has been having tension and migraine headaches since the 1990's.  She has been my patient since the 1990's."

The Veteran's service records demonstrate that she entered into military service on February 20, 1991.  Previous physical examinations in July 1984, March 1985, December 1985, and October 1989-all of which are from her Reserve service-did not demonstrate any complaints of, treatment for, or diagnosis of any headache condition; her reports of medical history deny any "frequent or severe headaches."  

On February 28, 1991, the Veteran reported having "headaches recently" and stated that they were "probably related to stress."  She was diagnosed with "stress headaches by history" at that time.  

In a March 15, 1991 treatment records, the Veteran reported "experiencing brutal headaches lately.  The kind that makes me nauseated, temporal and frontal lobes."  It was noted that she used Lo Oural for three years and that she was experiencing severe headaches that she was treating with 800 milligrams of Motrin.  It was noted that she had "many situational stressor now.  Recalled reservist commuting from Columbus, in college.  Concerned headaches were birth control pill-related."  The doctor at that time noted that she had a normal examination and concluded that her "headaches appear to be tension rather than pill-related."  

In her March 1991 separation examination, no headaches were indicated on that examination.

The Board notes that there are two VA examinations of record.  The first indicates that the Veteran's headaches in service were acute and transitory but does not discuss the Veteran's lay evidence of continued treatment for her headaches since military service.  The second indicates that the headaches pre-existed service but does not opine as to aggravation.

In light of the lack of an adequate opinion of record, the Board finds that a remand is necessary at this time in order to afford the Veteran another VA examination and to obtain an adequate opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Columbia and Durham VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since March 2010 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for her headaches which is not already of record, to include Richmond Memorial Hospital and any ongoing treatment she may have had with Dr. R.E.S. since November 2008.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Schedule the Veteran for a VA neurological examination in order to determine the nature and etiology of any headache disorder.  The claims folder must be made available to the examiner in conjunction with the examination.  

After review of the claims file and examination of the Veteran, the examiner should identify any headache disability found to be present, including migraine headaches.  

The examiner should then opine as follows:

(a) The examiner should opine whether the Veteran's headache disorder clearly and unmistakably (i.e., undebatably) pre-existed her February 20, 1991 enlistment date.  In so discussing, if pre-existence is found, the examiner should specifically indicate which pieces of evidence demonstrate such a finding to a clear and unmistakable degree.  The Board notes that discussion of the relevant documents in the body of this REMAND should be addressed in any pre-existence discussion.

(b) If pre-existence if found, then the examiner should opine whether the Veteran's headache disorder was clearly and unmistakably not aggravated (e.g., permanently worsened beyond the normal progression of that disease) by her approximately 3-month period of 1991 service.  Again, if such is found to be not aggravated, the examiner should specifically indicate which pieces of evidence demonstrate such a finding to a clear and unmistakable degree.

If the examiner does not find clear and unmistakable evidence that the headache disorder both (a) pre-existed the February 1991 enlistment, and (b) was not aggravated by her 1991 period of service, then the examiner is instructed to find as conclusive fact that the Veteran was sound on entrance into service on February 20, 1991, with regards to her headache condition.

(c) If the examiner cannot answer both (a) and (b) above to a degree of certainty that is clear and unmistakable, the examiner should then opine whether the Veteran's currently-diagnosed headache disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise due to service.  

In so discussing, the examiner should specifically address the complaints of headaches during service in February 1991 and March 1991, Dr. R.E.S.'s January 2010 letter and the Veteran's statements that she has been suffering from headaches since discharge from service.  The examiner should additionally address any other lay evidence of record which deals with the Veteran's assertions of chronicity of symptomatology since onset in 1991, as well as the April 2009 and February 2010 VA examiners' opinions and findings.

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for migraine headaches.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


